OFFICE OF
                                                                              APPELLATE COURTS

                                                                                  AUG 1 8 2014
                                 STATE OF MINNESOTA

                                   IN SUPREME COURT
                                                                                FILED
                                          Al4-l 106


In re Petition for Disciplinary Action against
Mark David Holt, a Minnesota Attorney,
Registration No. 277083.


                                          ORDER

       On July 21, 2014, the Director of the Office of Lawyers Professional

Responsibility filed an amended petition for disciplinary action alleging that respondent

Mark David Holt committed professional misconduct warranting public discipline,

namely, pleading guilty in federal district court to wire fraud and failing to cooperate

with the Director, in violation of Minn. R. Prof. Conduct 8.l(b), and 8.4(b), (c) and (d),

and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Respondent waives

his procedural rights under Rule 14, RLPR, and admits the allegations in the amended

petition. The parties jointly recommend that the appropriate discipline is disbarment.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Mark David Holt is disbarred from the practice of law in the

State of Minnesota, effective as of the date of the filing of this order.




                                                 1
      2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals).

      3.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      Dated: August 18, 2014

                                                 BY THE COURT:




                                            2